HUXMAN, Circuit Judge
(dissenting).
I agree with that portion of the opinion which holds that the association is a life insurance company, but I cannot agree with that part of the majority opinion which holds that the funds in question are exempt under the provisions of Section 202(b) of the Revenue Act of 1936, because in my opinion the use to which the fund was put does not qualify it for such exemption.
It is not a question whether the assessments in controversy constitute reserve funds under Oklahoma law relating to assessment insurance companies. The question is whether they are exempt from taxation under the federal income tax law. Section 202(b), in the case of assessment insurance companies, exempts any funds maintained under the charter or articles of incorporation of the company or association exclusively for the payment of claims arising under certificates of membership or policies issued upon the assessment plan, and not subject to any other use.1
The reason for this provision in the statute is quite apparent. Reserve funds do not belong to the company. They are the property of the policy-holders. The company is the mere custodian of such funds for the policy-holders. As stated by the Fifth Circuit in General Life Insurance Company v. Commissioner, 137 F.2d 185, 190: “In a sense, it partakes of the nature of an inchoate trust for the benefit of policyholders.”
In construing a statute we should not adopt technical, strained, or unnatural meanings, but should adhere to the ordinary and generally understood meaning of the words used. When money is loaned out at interest, it certainly is used to earn income, and when the fund alone goes to the policy-holders and the interest earned by the use of the fund in making loans goes to the company, it cannot be said that the fund is used or employed solely for the payment of policy claims and that it is not used for any other purposes. It is used to earn interest which goes to and belongs to the company.
This construction is further compelled by the well recognized principle that tax exemption provisions of a statute are strictly construed against exemption and are liberally construed in favor of tax liability. To hold that these funds, which admittedly are used to earn income, which goes to the company, are used solely for the payment of death claims and have no other purpose, to me violates the simple, plain, and ordinary meaning of the words employed.
This construction would not work an irreparable detriment to the company. All it would have to do to bring itself within the beneficial provisions of the statute is to place the interest, as well as the principal of the fund, in the reserve and make it available to the policy-holders.
For the above reasons, I therefore respectfully dissent from that portion of the majority opinion which holds that the funds in question are exempt under Section 202 (b) of the Act.

 Emphasis supplied.